Citation Nr: 0819480	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-21 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia 
Veterans Health System in Gainesville, Florida


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1960 to 
August 1962.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 decision rendered by the VA Health 
Eligibility Center (HEC) in Atlanta, Georgia, which initially 
informed the veteran that his application for enrollment had 
been denied.  Thereafter, the veteran's appeal to the HEC 
falls within the jurisdiction of the Florida/South Georgia 
Veterans Health System.


FINDINGS OF FACT

1.  The appellant does not currently have a service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group based on his level 
of income, other than priority group 8.

2.  The appellant's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility 
requirements for enrollment in the VA healthcare system.  
38 C.F.R. § 17.36 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in VA's healthcare 
system as a condition for receiving medical benefits.  
38 C.F.R. § 17.36(a) (2007).  The Secretary of VA determines 
which categories of veterans are eligible to be enrolled, 
based upon enumerated priorities, with veterans who do not 
have any service-connected disabilities assigned the lowest 
priority, or category 8.  38 C.F.R. § 17.36(b) (2007).

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in priority 
category 8 who were not in an enrolled status as of that 
date.  38 C.F.R. § 17.36(c) (2007).  A veteran may apply to 
be enrolled in the VA healthcare system at any time; however, 
the veteran who wishes to be enrolled must apply by 
submitting a completed VA application for health benefits to 
a VA medical facility.  38 C.F.R. § 17.36(d) (2007).

In this particular case, the veteran applied for enrollment 
in VA's health care system after January 17, 2003.  Based 
upon his status as a nonservice-connected veteran and the 
financial information provided, he was assigned to priority 
group 8.  He does not disagree with the date of receipt of 
his application, but essentially wishes to be reconsidered 
for the enrollment system for the prescription drug program 
benefits.

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary of VA is 
required to make an annual decision as to enrollment in VA's 
healthcare system.  Then, under Public Law No. 107-135, 
the VA Health Care Programs Enhancement Act of 2001, an 
additional priority category 8 was established.  
Subsequently, though, due to VA's limited resources, the 
Secretary made a decision to restrict enrollment to veterans 
in priority group 8 not already enrolled as of January 17, 
2003.  See 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).  The 
veteran's application at issue was received after this date, 
indeed, he readily acknowledges as much.  As a category 8 
veteran, he is ineligible for enrollment under the applicable 
regulation.

While the Board is sympathetic to the veteran's statements, 
it is bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, although he 
does not allege statutory entitlement and, instead, claims 
what amounts to entitlement on an equitable basis (i.e., a 
sense of fairness and his just due); the Board is without 
authority to grant benefits simply because it might perceive 
such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board also observes that "no equities, no matter how 
compelling, can create a right to payment [or a benefit] out 
of the United States Treasury that has not been provided for 
by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992).  

Where, as here, the law and not the evidence is dispositive 
of the issue before the Board, the claim is denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Moreover, the notice and duty to assist provisions of the 
Veterans Claims Assistance Act (VCAA) do not apply in these 
type cases.  See Manning v. Principi, 16 Vet. App. 534, 542-
543 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See 
also VAOPGCPREC 5-2004 (June 23, 2004).


ORDER


The claim seeking eligibility for enrollment in the VA 
healthcare system is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


